Upon reargument, the original decision of July 7, 1966 adhered to. [See 18 N Y 2d 650.]
Concur: Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen. Chief Judge Fuld dissents and votes to reverse in the following memorandum: Until the United States Supreme Court has definitely passed on the question here presented, I adhere to the views which I expressed in my dissenting memorandum on the appeal proper herein (18 N Y 2d 650) and in my dissenting opinion in People v. Kaiser (21 N Y 2d 86, 104).